DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 06 March 2019 has been entered; claims 1-20 remain pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131,149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With continued reference to claims 1, 6-8, 11-13, and 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 1 recites the broad recitation “effluent comprising 5 to 70 % by weight…of solid particles”, and the claim also recites “preferably 20 to 50 % by weight…of solid particles”, and “more preferably 30 to 40 % by weight of solid particles”, which are narrower statements of the range/limitation. 
Claim 6 recites the broad recitation “3 to 50 million g/mol”, and the claim also recites “preferably 5 to 30 million g/mol”, which is a narrower statement of the range. 
Claim 7 recites the broad recitation “between 0.01 and 3”, and the claim also recites “preferably between 0.1 and 2”, and “more preferably between 0.2 and 0.7”, which are narrower statements of the range/limitation. 
Claim 8 recites the broad recitation “between 0.1 and 15 meq/g”, and the claim also recites “more preferably between 0.2 and 10 meq/g”, which is a narrower statement of the range. 
Claim 11 recites the broad recitation “100,000 to 50 million g/mol”, and the claim also recites “preferably from 500,000 to 2 million g/mol”, which is a narrower statement of the range. 

Claim 13 recites the broad recitation “between 0.5 and 10 meq/g”, and the claim also recites “more preferably between 1 and 6 meq/g”, which is a narrower statement of the range. 
Claim 16 recites the broad recitation “at least 20%”, and the claim also recites “preferably at least 30%”, and “more preferably at least 50%, and “further preferably at least 60%”, which are narrower statements of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 17 and 18 provide for a process, but, since the claim does not set forth any steps involved in the method/process of use, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  For the purposes of examination, the limitations will be interpreted as being met by a teaching of at least one anionic modified natural polymer and at least one cationic modified natural polymer.
Regarding claims 2-5, 9, 10, 14, and 15, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roa-Espinosa et al. (U.S. Patent # 9,249,039), hereinafter “Roa-Espinosa”.
	With respect to claims 1-3, 9, and 15, Roa-Espinosa teaches a method for treating an aqueous slurry comprising between about 20 to 30 % consistency and comprises particulate matter originating from mining operations (considered to be consistent with “an aqueous effluent comprising 5 to 70%/ 20 to 50% by weight solid particles”) (Abstract; Column 2, lines 23-25), comprising adding a cationic starch (“at least one cationic modified natural polymer/polysaccharide”) and an anionic starch (“at least one anionic modified natural polymer/polysaccharide”), followed by separation of all or a part the water from the solid particles treated with the cationic and anionic starch in a separation tank and further dewatering  (Column 4, lines 5-15, 65-66; Column 5, lines 24-35; Claims 1/5). 
With respect to claim 16, the Examiner submits that at least 20% of the water is separated, because the concentrator tank 17 produces a sludge stream having a consistency of above 60% is generated (corresponding to 2-3 times increase in solids from the initial 20 to 30 % consistency stream disclosed in Column 2, lines 23-24) (Column 5, lines 20-23); therefore, at least half of the water is removed before further dewatering in equipment 25 which includes chemical, heat, or ambient drying (Column 5, lines 24-35).  
With respect to claims 17 and 18, Roa-Espinosa teaches addition of anionic and cationic starches to treat solid particles in an aqueous slurry
With respect to claims 19 and 20, upon addition of the cationic and anionic starches to the aqueous slurry of Roa-Espinosa as described above, the aqueous slurry is a composition comprising an aqueous effluent comprising solid particles, cationic, and anionic starch. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roa-Espinosa et al. (U.S. Patent # 9,249,039), hereinafter “Roa-Espinosa”.
With respect to claim 14, Roa-Espinosa discloses that the reagent tablets comprise 1-2% anionic starch and 0.1 to 1% cationic starch (Column 4, lines 5-10), corresponding to a 20:1 to 1:1 weight ratio, overlapping “15:1 and 1:15”. 
Roa-Espinosa and the claims differ in that Roa-Espinosa does not teach the exact same weight ratio range as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range of weight ratio of the anionic to cationic starch taught by Roa-Espinosa overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Claims 4-8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roa-Espinosa et al. (U.S. Patent # 9,249,039) in view of Fabri et al. (U.S. Patent Publication # 2005/0061750), hereinafter “Roa-Espinosa” and “Fabri”.
With respect to claim 4, Roa-Espinosa discloses anionic starch, but does not disclose anionic guar gum. 
Fabri discloses anionic guar gum (Paragraph [0109]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the anionic starch of Roa-Espinosa with the anionic guar gum of Fabri or add the anionic guar gum of Fabri to the mining slurry of Roa-Espinosa along with anionic starch because the methods of Roa-Espinosa and Fabri are both directed to treatment of mining operation water comprising suspended solids with at least one cationic and at least one anionic polymer (see Roa-Espinosa: Column 2, lines 23-25, and see Fabri: (Abstract; Paragraph [0008, 0009]), and because Fabri discloses that anionic guar gum or anionic starch are equivalents for the first and/or second anionic polymer (Paragraph [0109]).  The ordinary artisan would have a reasonable expectation of success with removal of suspended solids from similar effluents treated by both references. 

With respect to claim 5, Roa-Espinosa discloses a dissolution rate of the reagent tablets containing the anion starch (Column 2, lines 61-65) as well as the content of the anionic starch in the reagent tablets (Column 4, lines 5-10), but does not teach dosage in ppm as claimed. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the solids removal from mining operations wastewater art for an appropriate dosage of the anionic starch of Roa-Espinosa, especially since Fabri also teaches that the anionic polymers can comprise anionic starch (see Paragraph [0109]) and is used in a method to remove suspended solids from aqueous mining effluents (Paragraph [0008]).   

With respect to claim 6, Roa-Espinosa does not disclose a molecular weight for the anionic starch. 
Fabri discloses an anionic polymer having a molecular weight ranging from 1,000,000 to about 50,000,000 Daltons (Paragraph [0131]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the solids removal from mining operations wastewater art for an appropriate molecular weight of the anionic starch of Roa-Espinosa, especially since Fabri also teaches that the anionic polymer can comprise anionic starch (see Paragraph [0109]) and is used in a method to remove suspended solids from aqueous mining effluents (Paragraph [0008]).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

With respect to claim 7, the Roa-Espinosa/Fabri combination teaches anionic starch and anionic guar gum, as discussed above.  Since a wide range of meq/g is disclosed which meets the limitations of claim 8 and because anionic guar gum and anionic starch is highlighted in the 

With respect to claim 8, Roa-Espinosa does not disclose a charge density for the anionic starch. 
Fabri discloses an anionic polymer having a charge density ranging from 0.1 to about 10 meq/g (Paragraph [0131]), a discrete range within “0.1 and 15 meq/g”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the solids removal from mining operations wastewater art for an appropriate charge density of the anionic starch of Roa-Espinosa, especially since Fabri also teaches that the anionic polymer can comprise anionic starch (see Paragraph [0109]) and is used in a method to remove suspended solids from aqueous mining effluents (Paragraph [0008]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

With respect to claim 10, Roa-Espinosa discloses a dissolution rate of the reagent tablets containing the cationic starch (Column 2, lines 61-65) as well as the content of the cationic starch in the reagent tablets (Column 4, lines 5-10), but does not teach dosage in ppm as claimed. 
Fabri discloses addition of a cationic polymer at a range of about 0.5 to 100 mg per gram (1,000mg) solids or about 500 ppm to about 100,000 ppm per gram solids (Paragraph [0118]), overlapping “50 to 1000 ppm ”. 
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Roa-Espinosa in view of Fabri and the claims differ in that Fabri does not teach the exact same proportions for the cationic starch as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the dosage of cationic polymer per gram solids taught by Fabri overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Fabri, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to claim 11, Roa-Espinosa does not disclose a molecular weight for the cationic starch. 
Fabri discloses a cationic polymer having a molecular weight ranging from 100,000 to below 3,000,000 Daltons (Paragraph [0130]), discrete range within “100,000 to 50 million g/mol”.  
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

With respect to claim 13, Roa-Espinosa does not disclose a charge density for the cationic starch. 
Fabri discloses a cationic polymer having a charge density ranging from 0.5 to 5 meq/g (Paragraph [0124]), a discrete range within “0.5 and 10 meq/g”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the solids removal from mining operations wastewater art for an appropriate charge density of the cationic starch of Roa-Espinosa, especially since Fabri also teaches that the cationic polymer can comprise cationic starch (see Paragraph [0089]) and is used in a method to remove suspended solids from aqueous mining effluents (Paragraph [0008]).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roa-Espinosa et al. (U.S. Patent # 9,249,039) in view of Moffett et al. (U.S. Patent # 6,203,711), hereinafter “Roa-Espinosa” and “Moffett”.

Moffett teaches a cationic starch having a degree of substitution of 0.01 to 1 (Column 3, lines 38-50), overlapping “between 0.1 and 3”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the solids removal from mining operations wastewater art for an appropriate degree of substitution of the cationic starch of Roa-Espinosa, especially since Moffett teaches that the cationic polymer can comprise cationic starch and is used in a method to remove suspended solids from aqueous mining effluents (see Column 1, line 65 through Column 2, line 5). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Roa-Espinsosa in view of Moffett and the claims differ in that Moffett does not teach the exact same proportions for the degree of substitution as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in degree of substitution of the cationic starch taught by Moffett overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Moffett, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	20 May 2021